Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This communication is responsive to an amendment filed 01/04/2021. 
	Claims 1, 3-5, 9, 10, 12, 15, 19 and 20 are pending in this application; claims 1, 19 and 20 are independent claims. Claims 1, 3-5, 9, 10, 12, 15, 19 and 20 have been amended; and, claims 2, 6-8, 11, 13, 14 and 16-18 have been cancelled. This action is made Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 19 and 20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Endo (US 20150187106 A1).
	As per claim 1, Endo teaches a display control apparatus, comprising a processor and a storage storing instructions that, when executed by the processor, controls the processor to:
selection of icon GT);
	in response to determining the input of the first operation, is accepted, select a first display position (figs. 1 and 6A-11B: in response to selection of icon GT in fig. 1, a plurality of display positions are selected for the graphical objects as depicted in figs. 6A-11B);
	newly create a first tag according to the first icon selected in the first operation for display in a screen of a display at the first display position selected (figs. 6A-11B: e.g. newly created SL window/tag is positioned in area F);
	select a second operation from a plurality of possible operations based on the first tag newly created (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: using a pen, a user can change the value by moving the pen along the slider SL tag);
	determine whether input of the second operation is accepted, the second operation comprising one of selecting a second icon, inputting a numerical formula, and inputting a numerical value (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: manipulating the slider SL to input a numerical value); and
	in response to determining the input of the second operation is accepted, select a second display position (figs. 6A-11B; para [0084-0086]: e.g. a value of the coefficient “a” is changed to -0.4 in response to an operation performed by a pen in fig. 8A); 
	newly create a second tag according to the one of the second icon selected, the numerical formula inputted, and the numerical value inputted in the second operation for display in the screen of the display at the second display position selected (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: a fine adjustment second tag slider SLt was obtained in accordance with a user operation of the coefficient slider SL); and
coloring is used to show correlation between tags, e.g. position marks g and gt are distinguishably 
displayed in green on the coefficient slider SL and fine adjustment slider SLt, para [0076]).
As per claim 3, Endo teaches the apparatus of claim 1. Endo further teaches in response to determining input of the numerical value as the input of the second operation is accepted, determine whether the second tag has already been created for display at the second display position and whether the indicator that visually correlates the second tag with the first tag has already been created and, in response to determining that the second tag has already been created for display at the second display position and that the indicator has already been created, generate information based on the numerical value inputted in the second operation and display the information generated in the second tag (figs. 6A-11B: e.g. in response to manipulation of tag SL with pen P in fig. 6A-6B, “the graph image y2 of the function expression, y2=x+a, in which the coefficient "a" has been changed to "-0.4", is re-rendered (step S16)”, para [0067]); and in response to determining that the second tag has not been created, newly create the second tag according to the numerical value inputted in the second operation for display in the screen of the display at the second display position selected, and newly create the indicator that visually correlates the second tag to the first tag (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: a fine adjustment second tag slider SLt was obtained in accordance with a user operation of the coefficient slider SL with position marks g and gt being distinguishably displayed in green on the coefficient slider SL and fine adjustment slider SLt, para [0076]).
As per claim 19, Endo teaches non-transitory recording medium having a program code recorded thereon that is executable to control a computer to at least:
selection of icon GT);
	in response to determining the input of the first operation, is accepted, select a first display position (figs. 1 and 6A-11B: in response to selection of icon GT in fig. 1, a plurality of display positions are selected for the graphical objects as depicted in figs. 6A-11B);
	newly create a first tag according to the first icon selected in the first operation for display in a screen of a display at the first display position selected (figs. 6A-11B: e.g. newly created SL tag is positioned in area F);
	select a second operation from a plurality of possible operations based on the first tag newly created (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: using a pen, a user can change the value by moving the pen along the slider SL tag);
	determine whether input of the second operation is accepted, the second operation comprising one of selecting a second icon, inputting a numerical formula, and inputting a numerical value (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: manipulating the slider SL to input a numerical value); and
	in response to determining the input of the second operation is accepted, select a second display position (figs. 6A-11B; para [0084-0086]: e.g. a value of the coefficient “a” is changed to -0.4 in response to an operation performed by a pen in fig. 8A); 
	newly create a second tag according to the one of the second icon selected, the numerical formula inputted, and the numerical value inputted in the second operation for display in the screen of the display at the second display position selected (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: a fine adjustment second tag slider SLt was obtained in accordance with a user operation of the coefficient slider SL); and
coloring is used to show correlation between tags, e.g. position marks g and gt are distinguishably 
displayed in green on the coefficient slider SL and fine adjustment slider SLt, para [0076]).
As per claim 20, Endo teaches a non-transitory recording medium having a program code recorded thereon that is executable to control a computer to at least:determine whether input of a first operation comprising selecting a first icon is accepted (fig. 1: selection of icon GT);
	in response to determining the input of the first operation, is accepted, select a first display position (figs. 1 and 6A-11B: in response to selection of icon GT in fig. 1, a plurality of display positions are selected for the graphical objects as depicted in figs. 6A-11B);
	newly create a first tag according to the first icon selected in the first operation for display in a screen of a display at the first display position selected (figs. 6A-11B: e.g. newly created SL tag is positioned in area F);
	select a second operation from a plurality of possible operations based on the first tag newly created (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: using a pen, a user can change the value by moving the pen along the slider SL tag);
	determine whether input of the second operation is accepted, the second operation comprising one of selecting a second icon, inputting a numerical formula, and inputting a numerical value (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: manipulating the slider SL to input a numerical value); and
	in response to determining the input of the second operation is accepted, select a second display position (figs. 6A-11B; para [0084-0086]: e.g. a value of the coefficient “a” is changed to -0.4 in response to an operation performed by a pen in fig. 8A); 
a fine adjustment second tag slider SLt was obtained in accordance with a user operation of the coefficient slider SL); and
	newly create an indicator that visually correlates the second tag to be displayed at the second display position selected with the first tag to be displayed at the first display position selected (figs. 6A-11B: coloring is used to show correlation between tags, e.g. position marks g and gt are distinguishably 
displayed in green on the coefficient slider SL and fine adjustment slider SLt, para [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20150187106 A1) and Karoji et al. (“Karoji”, US 20150310646 A1).
As per claim 4, Endo teaches the apparatus of claim 1. Although Endo teaches in response to determining input of a numerical formula, create a slider displaying a numerical value pertaining to the numerical formula input as the second tag for display in the screen of the display as the second select display position (figs. 6A-11B; para [0062, 0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: a fine adjustment second tag slider SLt was obtained in accordance with a user operation of the coefficient slider SL that allows modification to a numerical value pertaining to, for example, the numerical formula input y 2= x+a) and newly create the indicator that visually correlates the slider that is newly created to be displayed at the second display position selected with the first tag to be displayed at the first display position selected (figs. 6A-11B: coloring is used to show correlation between tags, e.g. position marks g and gt are distinguishably displayed in green on the coefficient slider SL and fine adjustment slider SLt, para [0076]), Endo does not explicitly disclose the numerical value in a table and, in response to determining a numerical value input, newly create a statistical calculation result tag having information on a statistical calculation of the numerical value input in a second operation to be displayed at a second selected display position and newly create an indicator that visually correlates the statistical calculation result tag that is newly created to be displayed at the second selected display position with another tag to be displayed at the first selected display position. However, Karoji in the analogous art of graph drawing teaches:  numerical values in a table (figs. 10A-10C; para [0050]: table 15j (Sla, SLb…) with numerical values for a, b and c) and, in response to determining a numerical value input, newly create a statistical calculation result tag having information on a statistical calculation of the numerical value input in a second operation to be displayed at a second selected display position (figs. 8C and 10A-10C; para [0050, 0080]: the values “a, b, and c included in the selected second order regression function equation are calculated as shown in…regression calculation result screen GQ”) and newly create an indicator that visually correlates the statistical calculation result tag that is newly created to be displayed at the second selected display position with another tag to be displayed at the first selected display position (para [0081]: pink is used as an indicator for the statistical calculation result tag and red as an indicator for the graph tag). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karoji with the teachings of Endo. One having ordinary skill in the art would have been motivated to combine a table and result displays given that such displays are typically part of the graph drawing process and  would include a table especially when formulas include multiple variables. 
As per claim 5, Endo teaches the apparatus of claim 1. As described above, Endo teaches:  
	determine whether input of a first operation comprising selecting a first icon is accepted (fig. 1: selection of icon GT);
	in response to determining the input of the first operation, is accepted, select a first display position (figs. 1 and 6A-11B: in response to selection of icon GT in fig. 1, a plurality of display positions are selected for the graphical objects as depicted in figs. 6A-11B);
	newly create a first tag according to the first icon selected in the first operation for display in a screen of a display at the first display position selected (figs. 6A-11B: e.g. newly created SL tag is positioned in area F);
	select a second operation from a plurality of possible operations based on the first tag newly created (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: using a pen, a user can change the value by moving the pen along the slider SL tag);
	determine whether input of the second operation is accepted, the second operation comprising one of selecting a second icon, inputting a numerical formula, and inputting a manipulating the slider SL to input a numerical value); and
	in response to determining the input of the second operation is accepted, select a second display position (figs. 6A-11B; para [0084-0086]: e.g. a value of the coefficient “a” is changed to -0.4 in response to an operation performed by a pen in fig. 8A); 
	newly create a second tag according to the one of the second icon selected, the numerical formula inputted, and the numerical value inputted in the second operation for display in the screen of the display at the second display position selected (figs. 6A-11B; para [0073-0074, 0086, 0093, 0099, 0106, 0127, 0136]: a fine adjustment second tag slider SLt was obtained in accordance with a user operation of the coefficient slider SL); and
	newly create an indicator that visually correlates the second tag to be displayed at the second display position selected with the first tag to be displayed at the first display position selected (figs. 6A-11B: coloring is used to show correlation between tags, e.g. position marks g and gt are distinguishably 
displayed in green on the coefficient slider SL and fine adjustment slider SLt, para [0076]).
	Endo does not explicitly disclose a third operation of selecting a third icon and a selected fourth operation based on a third tag. However, Korija in the analogous art of graph drawing teaches: in response to a third operation of selecting a third icon (“OK” of fig. 10A), select a third display position, create a third tag according to the third icon selected in the third operation for display in the screen of the display at the third display position selected (figs. 10A-10B: a third display position is selected for displaying the new table tag (SLa, SLb,…)) and, in response to selecting one of a fourth icon, inputting a numerical formula, or inputting a numerical value based on the third tag newly created, select a fourth display position, and newly create a fourth tag according to the one of the fourth icon selected, the numerical formula inputted, and the in response to manipulating sliders in the table to modify numerical values, a fourth display position is selected for displaying a newly created or updated graph tag G of fig. 10B), and newly create an indicator that visually correlates the third tag to be displayed at the third display position selected with the fourth tag to be displayed at the fourth display position selected (figs. 10A-10B; para [0096-0101]: colors as indicators are used to convey meaning between values, parameters, formulas and images). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karoji with the teachings of Endo. One having ordinary skill in the art would have been motivated to combine such interactive elements in order to provide navigation to related information, especially in small handheld devices with limited display real estate.
Claim(s) 9, 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20150187106 A1), Karoji et al. (“Karoji”, US 20150310646 A1) and Couris et al. (“Couris”, US 20160117087 A1).
As per claim 9, Endo teaches the apparatus and tags of claim 5. The modified Endo further teaches newly create an indicator that visually correlates first tag and the third tag that are mutually coupled to be displayed at the first display position and the second tag and the fourth tag that are mutually coupled to be displayed at the second display position (Endo: figs. 6A-11B: function expressions such y1=(1/2)x.sup.2 and y2=x+a and their respective associated sliders are similarly color coded, e.g. function expression y2 and associated coefficient slider SL is set in red, para [0063]). The modified Endo does not explicitly disclose mutually couple content in response to determining and accepting a coupling operation between content at a first display position and a second display position. However, Couris in the analogous art of integrating content teaches: source data such as 422, 424 and 1120 are coupled via a drag and drop operation or opening a saved job). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Couris with the teachings of the modified Endo. One having ordinary skill in the art would have been motivated to combine the modified Endo’s identification that is not limited to colors (Karoji: para [0090]) and Couris’ line coupling indicators as an implementation preference.
	As per claim 10, the modified Endo teaches the apparatus according of claim 9. The modified Endo further teaches wherein the first tag displays a first graph corresponding to a first formula displayed in the second tag wherein the third tag displays a second graph corresponding to a second formula displayed in the fourth tag and wherein the instructions stored in the storage further controls the processor to mutually coupling the first tag and the third tag at the first display position, display only one of the first tag and the third tag, and display both the first graph and the second graph in the displayed only one of the first tag and the third tag (Endo: figs. 6A-11B: function expressions such y1=(1/2)x.sup.2 and y2=x+a and their respective associated graphs are similarly color coded, e.g. function expression y1 and associated graph is set in blue, para [0062]; Couris: figs. 8-11; para [0046-0048]: coupling).
As per claim 12, the modified Endo teaches the apparatus according of claim 9. The modified Endo further teaches in response to determining that the coupling operation is accepted, a case where it is determined that the one or more operations for the first coupling are executed, mutually couple the second tag and the third tag at the second display position (Endo: figs. 6A-11B: function expressions such y1=(1/2)x.sup.2 and y2=x+a and their associated resultant graphs are similarly color coded, e.g. function expression y1 and associated graph is set in blue, para coupling) and mutually couple the first tag and the third tag by integrating the content of one of the first tag and the third tag with the other of the first tag and the third tag (Couris: figs. 6-11; para [0043, 0046-0048]: e.g. coupling to combine data source 422 and 424).
As per claim 15, the modified Endo teaches the apparatus according of claim 9. The modified Endo further teaches in response to determining that a decoupling operation is accepted, recreate the first tag and the third tag for display in the screen at different display positions; recreate the indicator that visually correlates the first tag that has been recreated and the third tag that have been recreated, recreate the second tag and the fourth tag for display in the screen at different display positions; and recreate the indicate that visually correlates the second tag and the third tag that have been recreated, (Couris: figs. 8-11; para [0046-0048]: users can choose to not store a job or store a job for reuse as well as recreate the representations of content and the indicator at a new location via dragging and dropping graphical elements that represent content into the canvas).

Response to Arguments
	Applicant's arguments filed 01/04/2021 have been considered as a whole but are moot in view of the new ground(s) of rejection. 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Inquires
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


	
/Le Nguyen/				
Patent Examiner 			
May 14, 2021
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174